

116 HR 5291 IH: Fair Indexing for Health Care Affordability Act
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5291IN THE HOUSE OF REPRESENTATIVESDecember 3, 2019Mr. Van Drew (for himself, Ms. Matsui, and Mr. Horsford) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to require the Secretary of Health and
			 Human Services to set forth a method of determining annual updates to
			 premium tax credit eligibility and maximum out-of-pocket limits.
	
 1.Short titleThis Act may be cited as the Fair Indexing for Health Care Affordability Act. 2.Premium adjustment percentageSection 1302(c)(4) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(c)(4)) is amended by striking calendar year) and inserting calendar year, based on estimates and projections for the applicable calendar year of the percentage (if any) by which the average per enrollee premium for eligible employer-sponsored health plans (as defined in section 5000A(f)(2) of the Internal Revenue Code of 1986) exceeds such average per enrollee premium for the preceding calendar year, as published in the National Health Expenditure Accounts).
		